EXHIBIT 10.2









Boston Scientific Corporation


2003 Long-Term Incentive Plan


Non-Qualified Stock Option Agreement


June 5, 2007










Samuel R. Leno












































BOSTON SCIENTIFIC COPY
PLEASE RETURN IN THE ENVELOPE PROVIDED
 
 

--------------------------------------------------------------------------------


This Agreement is entered into by and between Boston Scientific Corporation (the
“Corporation") and the “Optionee" effective as of the 5th day of June,
2007.  This Agreement is made pursuant to the Boston Scientific Corporation 2003
Long-Term Incentive Plan (the “Plan"), which is administered by the Committee.


Capitalized terms not defined in this Agreement have the same meanings specified
in the Plan.




I.
Grant of Option



The Corporation hereby grants to the Optionee a Non-Qualified Stock Option (the
“Option") to purchase that number of shares of common stock of the Corporation
set forth on the signature page hereof (the “Option Shares") at the price set
forth on the signature page hereof (the “Exercise Price").




II.
Term and Vesting of Option



Except as otherwise provided in Section IV, the Option shall have a term of ten
(10) years from June 5, 2007 until June 5, 2017 and shall vest in accordance
with the vesting schedule set forth on the signature page hereof.




III.
Exercise of Option



While this Option remains exercisable, the Optionee may exercise a vested
portion of the Option by delivering to the Corporation or its designee in the
form and at the location specified by the Corporation, notice stating the
Optionee’s intent to exercise a specified number of shares subject to the Option
and payment of the full Exercise Price for the specified number of shares.  The
payment for the full Exercise Price for the shares exercised must be made in (i)
cash, (ii) by certified check or bank draft payable in U.S. dollars ($US) to the
order of the Corporation, or (iii) in whole or in part in Common Stock of the
Corporation owned by the Optionee, valued at Fair Market Value.


Shares of Common Stock of the Corporation used for payment, in whole or part, of
the Exercise Price must have been owned by the Optionee, free and clear of all
liens or encumbrances for a period of at least six (6) months prior to the
exercise date.  In addition, the Committee may impose such other or different
requirements as it may deem necessary to avoid charges to earnings of the
Corporation.


The exercise date for the Optionee’s exercise of all or a specified portion of
the Option pursuant to this Section III will be deemed to be the date on which
the Corporation receives the irrevocable commitment from the Optionee to
exercise the Option Shares in the form of notice of exercise specified by the
Corporation, subject to Optionee’s payment in full of the Option Shares to be
exercised.  Notice of exercise of all portions of the Option being exercised
along with payment in full of the Exercise Price for such portion must be
received by the Corporation or its designee on or
 
 

--------------------------------------------------------------------------------


prior to the last day of the Option term, as set forth in Section II above,
except as provided in Section IV below.


Upon the Corporation’s determination that there has been a valid exercise of the
Option, the Corporation shall issue certificates in accordance with the terms of
this Agreement, or cause the Corporation’s transfer agent to make the necessary
book entries, for the shares subject to the exercised portion of the
Option.  However, the Corporation shall not be liable to the Optionee, the
Optionee’s personal representative, or the Optionee’s successor(s)-in-interest
for damages relating to any delays in issuing the certificates or in making book
entries, any loss of the certificates, or any mistakes or errors in the issuance
of the certificates or in making book entries, or in the certificates
themselves.




IV.
Termination of Employment

 
Upon the Optionee’s termination of employment for reasons of Retirement, death
or Disability, all remaining unexercised portion(s) of the Option shall
immediately vest and become exercisable by the Optionee or the Optionee’s
appointed representative, as the case may be, until the expiration of term of
the Option.   For purposes of this Option, Retirement shall mean (i) Optionee’s
termination from employment at the Corporation for any reason (other than for
Cause (defined below)), provided Optionee has completed at least three (3) years
of service with the Corporation, or (ii) Optionee’s involuntary termination from
the Corporation (other than for Cause (as defined below)).  For purposes of this
Option, “Cause” shall mean:  (a) conduct constituting a material act of
misconduct in connection with the performance of Optionee’s duties; or (b)
criminal or civil conviction, a plea of nolo contendere or conduct that would
reasonably be expected to result in material injury to the reputation of the
Corporation if Optionee were retained in his position with the Corporation.  In
addition, “Disability” shall mean permanent and total disability as determined
under the Corporation’s long-term disability program for employees then in
effect, provided that such disability also meets the requirements of Section
409A(a)(2)(C).


Upon the voluntary termination of the Optionee’s employment prior to completing
three (3) years of service with the Corporation, the Optionee shall have the
shorter of (i) twelve (12) months from the date of termination or (ii) the
remaining term of the Option, to exercise all vested, unexercised portion(s) of
the Option.  In such event, all non-vested unexercised portions of the Option
shall lapse; provided that the Committee, in its sole discretion, may extend the
exercise period and/or accelerate vesting of unvested portions of the Option
provided that such exercise period does not extend beyond the original term of
the Option.

 
At the time the Optionee is informed of termination of the Optionee’s employment
for Cause, all unexercised portions of the Option shall lapse and be forfeited.
 
 

 

--------------------------------------------------------------------------------


The Option, to the extent unexercised on the date following the end of any
period described above or the Option term set forth above in Section II, shall
thereupon lapse and be forfeited.


Any permitted transferee (pursuant to Section VIII below) of the Optionee shall
receive the rights herein granted subject to the terms and conditions of this
Agreement.  No transfer of this Option shall be approved and effected by the
Corporation unless (i) the Corporation shall have been timely furnished with
written notice of such transfer and any copies of such notice as the Committee
may deem, in its sole discretion, necessary to establish the validity of the
transfer; (ii) the transferee or transferees shall have agreed in writing to be
bound by the terms and conditions of this Agreement; and (iii) such transfer
complies with applicable laws and regulations.




V.
No Rights to Continued Employment



The Option grant made under the Plan and this Agreement shall not confer on the
Optionee any right to continue serving as an employee of the Corporation and
this Agreement shall not be construed in any way to limit the Corporation’s
right to terminate or change the terms of the Optionee’s employment.




VI.
Change in Control



All unvested portions of the Option shall vest in the event of a Change in
Control (as defined in the Plan), immediately prior to the effective date of the
Change in Control and in the case of a Covered Transaction (as defined in the
Plan), at least ten (10) days prior to the effective date of a Covered
Transaction.  This Option shall remain exercisable until the expiration of the
term of the Option, by conversion into an option to acquire securities of
equivalent kind and value of the surviving entity as of the effective date of
the Covered Transaction.

VII.
Legend on Certificate



The certificates representing the shares received by the Optionee pursuant to
the exercise of the Option may be stamped or otherwise imprinted with a legend
in such form as the Corporation or its counsel may require with respect to any
applicable restrictions on sale or transfer and the stock transfer records of
the Corporation may reflect stop-transfer instructions with respect to such
shares.




VIII.
Transferability



Except as required by law, the Option granted under this Agreement is not
transferable and shall not be sold, transferred, assigned, pledged, gifted,
hypothecated or otherwise disposed of by the Optionee other than by will or the
laws of descent and distribution or without payment of consideration to Family
Members of the Optionee or to trusts or other entities for the benefit of
 
 
 

--------------------------------------------------------------------------------


immediate family members of the Optionee.  During the Optionee’s lifetime, the
Option is exercisable only by the Optionee, except as provided in Section IV
above.




IX.
Satisfaction of Tax Obligations



The Optionee agrees to make appropriate arrangements with the Corporation for
satisfaction of any applicable federal, state or local income tax, withholding
requirements or like requirements, including the payment to the Corporation at
the time of exercise of the Option of all such taxes and requirements.




X.
Securities Laws



Upon the acquisition of any shares pursuant to the exercise of the Option,
Optionee will make or enter into such written representations, warranties and
agreements as the Corporation may reasonably request in order to comply with
applicable securities laws, or with the Plan.




XI.
Legal Notices



Any legal notice necessary under this Agreement shall be addressed to the
Corporation in care of its Secretary at the principal executive office of the
Corporation and to the Optionee at the address appearing in the personnel
records of the Corporation for such Optionee or to either party at such other
address as either party may designate in writing to the other.  Any such notice
shall be deemed effective upon receipt thereof by the addressee.




XII.
Choice of Law



The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of The Commonwealth of Massachusetts (without regard to the
conflicts of laws principles) and applicable federal laws.




XIII.
Conflicts



The Option granted by this Agreement is subject to the Plan.  The terms and
provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference.  This Agreement contains terms and provisions
established by the Committee specifically for the grant described herein.  In
all other instances, in the event of a conflict, the terms of the Plan shall
govern. The Committee retains the right to alter or modify the Option granted
under this Agreement as the Committee may determine as in the best interests of
the Company.
 
 
 
 

--------------------------------------------------------------------------------


XIV.
Headings



The headings contained in this Agreement are for convenience only and shall not
affect the meaning or interpretation of this Agreement.




XV.
Counterparts



This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same instrument.














[remainder of page left intentionally blank]


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Corporation, by its duly authorized officer, and the
Optionee have executed and delivered to the Agreement effective as of the date
and year first above written.


Option Shares:   1,500,000


Exercise Price:  $15.91 per share


Vesting Schedule:
 
  Percent of Option
 
No. of shares
 
Date Vested
          
25%
 
375,000
 
June 5, 2008
25%
 
375,000
 
June 5, 2009
25%
 
375,000
 
June 5, 2010
25%
 
375,000
 
June 5, 2011



 
 
 
 
 

 

 
OPTIONEE:




Signature:  __________________________
                       Samuel R. Leno




 
 

 




BOSTON SCIENTIFIC CORPORATION
                                       
 
/s/ James R. Tobin

--------------------------------------------------------------------------------

James R. Tobin
President and Chief Executive Officer
 
 

 
 

 













--------------------------------------------------------------------------------








Boston Scientific Corporation


2003 Long-Term Incentive Plan


Non-Qualified Stock Option Agreement


June 5, 2007










Samuel R. Leno












































EMPLOYEE COPY
PLEASE RETAIN FOR YOUR RECORDS



--------------------------------------------------------------------------------


This Agreement is entered into by and between Boston Scientific Corporation (the
“Corporation”) and the “Optionee” effective as of the 5th day of June,
2007.  This Agreement is made pursuant to the Boston Scientific Corporation 2003
Long-Term Incentive Plan (the “Plan”), which is administered by the Committee.


Capitalized terms not defined in this Agreement have the same meanings specified
in the Plan.




I.
Grant of Option



The Corporation hereby grants to the Optionee a Non-Qualified Stock Option (the
“Option”) to purchase that number of shares of common stock of the Corporation
set forth on the signature page hereof (the “Option Shares”) at the price set
forth on the signature page hereof (the “Exercise Price”).




II.
Term and Vesting of Option



Except as otherwise provided in Section IV, the Option shall have a term of ten
(10) years from June 5, 2007 until June 5, 2017 and shall vest in accordance
with the vesting schedule set forth on the signature page hereof.




III.
Exercise of Option



While this Option remains exercisable, the Optionee may exercise a vested
portion of the Option by delivering to the Corporation or its designee in the
form and at the location specified by the Corporation, notice stating the
Optionee’s intent to exercise a specified number of shares subject to the Option
and payment of the full Exercise Price for the specified number of shares.  The
payment for the full Exercise Price for the shares exercised must be made in (i)
cash, (ii) by certified check or bank draft payable in U.S. dollars ($US) to the
order of the Corporation, or (iii) in whole or in part in Common Stock of the
Corporation owned by the Optionee, valued at Fair Market Value.


Shares of Common Stock of the Corporation used for payment, in whole or part, of
the Exercise Price must have been owned by the Optionee, free and clear of all
liens or encumbrances for a period of at least six (6) months prior to the
exercise date.  In addition, the Committee may impose such other or different
requirements as it may deem necessary to avoid charges to earnings of the
Corporation.


The exercise date for the Optionee’s exercise of all or a specified portion of
the Option pursuant to this Section III will be deemed to be the date on which
the Corporation receives the irrevocable commitment from the Optionee to
exercise the Option Shares in the form of notice of exercise specified by the
Corporation, subject to Optionee’s payment in full of the Option Shares to be
exercised.  Notice of exercise of all portions of the Option being exercised
along with payment in
 

--------------------------------------------------------------------------------


full of the Exercise Price for such portion must be received by the Corporation
or its designee on or prior to the last day of the Option term, as set forth in
Section II above, except as provided in Section IV below.


Upon the Corporation’s determination that there has been a valid exercise of the
Option, the Corporation shall issue certificates in accordance with the terms of
this Agreement, or cause the Corporation’s transfer agent to make the necessary
book entries, for the shares subject to the exercised portion of the
Option.  However, the Corporation shall not be liable to the Optionee, the
Optionee’s personal representative, or the Optionee’s successor(s)-in-interest
for damages relating to any delays in issuing the certificates or in making book
entries, any loss of the certificates, or any mistakes or errors in the issuance
of the certificates or in making book entries, or in the certificates
themselves.




IV.
Termination of Employment



Upon the Optionee’s termination of employment for reasons of Retirement, death
or Disability, all remaining unexercised portion(s) of the Option shall
immediately vest and become exercisable by the Optionee or the Optionee’s
appointed representative, as the case may be, until the expiration of term of
the Option, or such other term as the Committee may determine at or after grant,
provided that such exercise period does not extend beyond the original term of
the Option and no portion of the Option shall become vested earlier than six (6)
months from the date of grant.  For purposes of this Option, Retirement shall
mean (i) Optionee’s termination from employment at the Corporation for any
reason (other than for Cause (defined below)), provided Optionee has completed
at least three (3) years of service with the Corporation, or (ii) Optionee’s
involuntary termination from the Corporation (other than for Cause (as defined
below)).  For purposes of this Option, “Cause” shall mean:  (a) conduct
constituting a material act of misconduct in connection with the performance of
Optionee’s duties; or (b) criminal or civil conviction, a plea of nolo
contendere or conduct that would reasonably be expected to result in material
injury to the reputation of the Corporation if Optionee were retained in his
position with the Corporation.  In addition, “Disability” shall mean permanent
and total disability as determined under the Corporation’s long-term disability
program for employees then in effect, provided that such disability also meets
the requirements of Section 409A(a)(2)(C).


Upon termination of the Optionee’s employment for reasons other than for Cause
or those set forth above, the Optionee shall have the shorter of (i) twelve (12)
months from the date of termination or (ii) the remaining term of the Option, to
exercise all vested, unexercised portion(s) of the Option.  Upon termination of
the Optionee’s employment for reasons other than for Cause, all non-vested
unexercised portions of the Option shall lapse; provided that the Committee, in
its sole discretion, may extend the exercise period and/or accelerate vesting of
unvested portions of the Option provided that such exercise period does not
extend beyond the original term of the Option and no portion of the Option shall
become vested earlier than six (6) months from the date of grant.


At the time the Optionee is informed of termination of the Optionee’s employment
for Cause, all unexercised portions of the Option shall lapse and be forfeited.
 
 

 

--------------------------------------------------------------------------------


The Option, to the extent unexercised on the date following the end of any
period described above or the Option term set forth above in Section II, shall
thereupon lapse and be forfeited.


Any permitted transferee (pursuant to Section VIII below) of the Optionee shall
receive the rights herein granted subject to the terms and conditions of this
Agreement.  No transfer of this Option shall be approved and effected by the
Corporation unless (i) the Corporation shall have been timely furnished with
written notice of such transfer and any copies of such notice as the Committee
may deem, in its sole discretion, necessary to establish the validity of the
transfer; (ii) the transferee or transferees shall have agreed in writing to be
bound by the terms and conditions of this Agreement; and (iii) such transfer
complies with applicable laws and regulations.




V.
No Rights to Continued Employment



The Option grant made under the Plan and this Agreement shall not confer on the
Optionee any right to continue serving as an employee of the Corporation and
this Agreement shall not be construed in any way to limit the Corporation’s
right to terminate or change the terms of the Optionee’s employment.




VI.
Change in Control



All unvested portions of the Option shall vest in the event of a Change in
Control (as defined in the Plan), immediately prior to the effective date of the
Change in Control and in the case of a Covered Transaction (as defined in the
Plan), at least ten (10) days prior to the effective date of a Covered
Transaction.  This Option shall terminate immediately prior to the Covered
Transaction unless the Committee provides, at its discretion, for the
substitution or assumption of the Option, by conversion into an option to
acquire securities of equivalent kind and value of the surviving entity as of
the effective date of the Covered Transaction.




VII.
Legend on Certificate



The certificates representing the shares received by the Optionee pursuant to
the exercise of the Option may be stamped or otherwise imprinted with a legend
in such form as the Corporation or its counsel may require with respect to any
applicable restrictions on sale or transfer and the stock transfer records of
the Corporation may reflect stop-transfer instructions with respect to such
shares.




VIII.
Transferability



Except as required by law, the Option granted under this Agreement is not
transferable and shall not be sold, transferred, assigned, pledged, gifted,
hypothecated or otherwise disposed of by the Optionee other than by will or the
laws of descent and distribution or without payment of consideration to Family
Members of the Optionee or to trusts or other entities for the benefit of
 
 
 
 

--------------------------------------------------------------------------------


immediate family members of the Optionee.  During the Optionee’s lifetime, the
Option is exercisable only by the Optionee, except as provided in Section IV
above.




IX.
Satisfaction of Tax Obligations



The Optionee agrees to make appropriate arrangements with the Corporation for
satisfaction of any applicable federal, state or local income tax, withholding
requirements or like requirements, including the payment to the Corporation at
the time of exercise of the Option of all such taxes and requirements.




X.
Securities Laws



Upon the acquisition of any shares pursuant to the exercise of the Option,
Optionee will make or enter into such written representations, warranties and
agreements as the Corporation may reasonably request in order to comply with
applicable securities laws, or with the Plan.




XI.
Legal Notices



Any legal notice necessary under this Agreement shall be addressed to the
Corporation in care of its Secretary at the principal executive office of the
Corporation and to the Optionee at the address appearing in the personnel
records of the Corporation for such Optionee or to either party at such other
address as either party may designate in writing to the other.  Any such notice
shall be deemed effective upon receipt thereof by the addressee.




XII.
Choice of Law



The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of The Commonwealth of Massachusetts (without regard to the
conflicts of laws principles) and applicable federal laws.




XIII.
Conflicts



The Option granted by this Agreement is subject to the Plan.  The terms and
provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference.  This Agreement contains terms and provisions
established by the Committee specifically for the grant described herein.  In
all other instances, in the event of a conflict, the terms of the Plan shall
govern. The Committee retains the right to alter or modify the Option granted
under this Agreement as the Committee may determine as in the best interests of
the Company.
 
 
 
 

 

--------------------------------------------------------------------------------




XIV.
Headings



The headings contained in this Agreement are for convenience only and shall not
affect the meaning or interpretation of this Agreement.




XV.
Counterparts



This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same instrument.














[remainder of page left intentionally blank]


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Corporation, by its duly authorized officer, and the
Optionee have executed and delivered to the Agreement effective as of the date
and year first above written.


Option Shares:   1,500,000


Exercise Price:  $15.91 per share


Vesting Schedule:
 
 
  Percent of Option
 
No. of shares
 
Date Vested
          
25%
 
375,000
 
June 5, 2008
25%
 
375,000
 
June 5, 2009
25%
 
375,000
 
June 5, 2010
25%
 
375,000
 
June 5, 2011



 
 
 
 
 

 
OPTIONEE:




Signature:  __________________________
                       Samuel R. Leno




 
 

 




BOSTON SCIENTIFIC CORPORATION
                                       
 
 
James R. Tobin
President and Chief Executive Officer 


 
 
 
 